DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-21 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,126,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader form of the patented claims. For example, the current independent claims broadly recite the limitations such as reading the sensor data and knowing the target destination and the geographical location and the environment data, a boat is autopilot to the docking, which is covered by the patented claims and a comparison below is produced by the examiner. 

U.S. Patent No. 10,126,748
Current claims 
1. A vessel display system comprising: a display device; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an 
2. The vessel display system according to claim 1, further comprising: a current position acquisition unit that is configured to acquire a current position of the vessel; wherein the autopilot screen includes a map information including the current position of the vessel acquired by the current position acquisition unit.

4. The vessel display system according to claim 1, wherein the destination approach condition includes a condition that a distance between the current position of the vessel and the destination is not more than a predetermined distance.
5. The vessel display system according to claim 1, wherein the destination approach condition includes a condition that a current position of the vessel is within a predetermined area that includes the destination.
6. The vessel display system according to claim 1, further comprising: a touch panel provided on a display surface of the display 
7. The vessel display system according to claim 6, wherein the automatic berthing control screen includes a berthing target position icon indicating the berthing target position; and the vessel display system further comprises a berthing target position change accepting unit that is configured to accept an operation of changing the berthing target position by moving the berthing target position icon on the display surface of the display device by operating the touch panel when the automatic berthing control screen is displayed on the display device.

9. A vessel comprising: a hull; a propulsion device mounted on the hull; a steering mechanism mounted on the hull; a vessel display system including: a display device; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an autopilot mode of automatically controlling a course of a vessel so as to guide the vessel to a destination; an automatic berthing control screen display unit that is configured to display, on the display device, an automatic berthing control screen for an automatic berthing mode of automatically controlling a propulsion device and a steering 



a boat body;


force to move the boat body;

a sensor that detects a shape of a shore arrival location and a positional
relationship between the shore arrival location and the boat body, and that outputs
environment information indicating the shape of the shore arrival location and the
positional relationship; and

a controller configured or programmed to receive the environment information
and to generate an instruction signal to control the propulsion device so as to move the
boat body toward the shore arrival location based on the environment information, and
to push the boat body to the shore arrival location.

Claim 16 (new): The boat according to claim 15, wherein the controller is

speed or a thrust in a direction from the boat body toward the shore arrival location.

Claim 17 (new): The boat according to claim 15, further comprising:

a display that displays an environment map indicating the shape of the shore
arrival location; and

a position input that accepts an input of the shore arrival location on the
environment map; wherein

the controller is configured or programmed to generate the instruction signal so
as to move the boat body to the shore arrival location based on the input to the position input, and to produce a boat speed or a thrust in a direction from the boat body toward
the shore arrival location.
Claim 18 (new): The boat according to claim 15, further comprising:

arrival location;
a position input that accepts an input of the shore arrival location on the
environment map; wherein
the controller is configured or programmed to:
reset, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input to the position
input in a direction from the boat body toward the shore arrival location; and
generate the instruction signal so as to move the boat body to the reset
shore arrival location.
Claim 19 (new): The boat according to claim 15, further comprising:
a display that displays an environment map indicating the shape of the shore
arrival location;
a position input that accepts an input of the shore arrival location on the
environment map; and

the propulsion device so as to push the boat body to the shore arrival location; wherein
the controller is configured or programmed to:
generate the instruction signal so as to move the boat body to the shore
arrival location based on the input to the position input, and to stop at the shore arrival
location when the pushing mode is turned off; and
generate the instruction signal so as to move the boat body toward the
shore arrival location and to push the boat body to the shore arrival location when the
pushing mode is turned on.
Claim 20 (new): The boat according to claim 15, further comprising:
a display that displays an environment map indicating the shape of the shore
arrival location;

a position input that accepts an input of the shore arrival location on the
environment map; and

a mode selector that accepts a selection of a fixed pier mode and a floating pier
mode in a pushing mode that controls the propulsion device so as to push the boat body
to the shore arrival location; wherein

the controller is configured or programmed to:

generate the instruction signal so as to move the boat body to the shore
arrival location based on the input to the position input and to produce a boat speed or a
thrust in a direction from the boat body toward the shore arrival location when the fixed
pier mode is selected; and

reset, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input to the position

generate the instruction signal so as to move the boat body to the reset shore arrival
location when the floating pier mode is selected.

Claim 21 (new): The boat according to claim 20, wherein the controller is
configured or programmed to switch selection of the fixed pier mode, the floating pier
mode, and the pushing mode to off based on the environment information.

Claim 22 (new): A control method for a boat comprising:

detecting environment information indicating a shape of a shore arrival location
and a positional relationship between the shore arrival location and a boat body; and

generating an instruction signal to control a propulsion device so as to move the

to push the boat body to the shore arrival location.
Claim 23 (new): The control method for a boat according to claim 22, wherein
the instruction signal is generated so as to produce a boat speed or a thrust in a
direction from the boat body toward the shore arrival location.

Claim 24 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; wherein

the instruction signal is generated so as to move the boat body to the shore

from the boat body toward the shore arrival location.

Claim 25 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

resetting, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input in a direction
from the boat body toward the shore arrival location; wherein


arrival location.

Claim 26 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

accepting an input to turn on or off a pushing mode that controls the propulsion
device so as to push the boat body to the shore arrival location; wherein the instruction signal is generated so as to move the boat body to the shore
arrival location based on the input of the shore arrival location, and to stop at the shore


the instruction signal is generated so as to move the boat body toward the shore
arrival location and to push the boat body to the shore arrival location when the pushing
mode is turned on.

Claim 27 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

accepting a selection of a fixed pier mode and a floating pier mode in a pushing
mode that controls the propulsion device so as to push the boat body to the shore
arrival location; wherein

the instruction signal is generated so as to move the boat body to the shore
arrival location based on the input of the shore arrival location, and to produce a boat
speed or a thrust in a direction from the boat body toward the shore arrival location
when the fixed pier mode is selected; and

the method further comprises:

resetting, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input in the
direction from the boat body toward the shore arrival location, and the instruction signal
is generated so as to move the boat body to the reset shore arrival location when the
floating pier mode is selected.

Claim 28 (new): The control method for a boat according to claim 27, further
comprising:


pushing mode to off based on the environment information.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 22-26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaji (US 2007/0073454).

Claim 15 (new): A boat comprising:
a boat body (FIG 1);
(FIG 1 unit #61 and #62);
a sensor that detects a shape of a shore arrival location and a positional relationship between the shore arrival location and the boat body (para , 0019, 0027), gps sensor indicates arrival location along with the information of the arrival location such as type of docking and surroundings for the boat to know whether if it’s safe to dock without bumping into another boat or a pier etc, and that outputs environment information (para 0031, 0019), water depth along with the type and the surrounding of the docking destination,  indicating the shape (para 0019), the type of docking provides the shore arrival shape location ,of the shore arrival location and the positional relationship; and
a controller configured or programmed to receive the environment information (para 0031), water depth,  and to generate an instruction signal to control the propulsion device so as to move the boat body toward the shore arrival location based on the environment information, and to push the boat body to the shore arrival location (for example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position, 7-4. Propulsion Mechanism for Marine Vessel, (para 0131 and 0051).

Claim 16 (new): The boat according to claim 15, wherein the controller is configured or programmed to generate the instruction signal so as to produce a boat speed or a thrust in a direction from the boat body toward the shore arrival location (para 0051-0052), auto steering and maneuvering for docking control the angular, turning and the docking speed of the boat.


a display that displays an environment map indicating the shape of the shore arrival location; and a position input that accepts an input of the shore arrival location on the environment map a display device, (para 0015; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an autopilot mode of automatically controlling a course of a vessel so as to guide the vessel to a destination  (for example, Automatic Marine Vessel Maneuvering Operation for Moving Marine Vessel to the Target Berthing Position para 0130); wherein the controller is configured or programmed to generate the instruction signal so as to move the boat body to the shore arrival location based on the input to the position
input, and to produce a boat speed or a thrust (para 0051-0052) in a direction from the boat body toward the shore arrival location.

 Claim 18 (new): The boat according to claim 15, further comprising: a display that displays an environment map indicating the shape of the shore arrival location; a position input that accepts an input of the shore arrival location on the environment map; wherein the controller is configured or programmed to: reset, as the shore arrival location, a position spaced away by a predetermined distance from the shore arrival location based on the input to the position input in a direction from the boat body toward the shore arrival location; and generate the instruction signal so as to move the boat body to the reset shore arrival location (for example, the marine vessel 50 is preferably a relatively small-scale marine vessel such as a cruiser or a boat, Figure 1 and paragraph [0049]); and a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel has come close to the berthing target position, is satisfied (for example, if the square sum SSE of the errors is not greater than the threshold The (Step S9b), the docking suitability judging section 34 judges that the specified candidate docking position 81 is suitable for docking. In this case, the target position setting section 33 sets the target berthing position (Step S12)., see paragraph [0076], FIGS. 4A and 4B). 

Claim 19 (new): The boat according to claim 15, further comprising: a display that displays an environment map indicating the shape of the shore arrival location (FIG 3 S1); a position input that accepts an input of the shore arrival location on the environment map (FIG 3 S6); and a mode setter that accepts an input to turn on or off a pushing mode that controls the propulsion device so as to push the boat body to the shore arrival location; wherein the controller is configured or programmed to: generate the instruction signal so as to move the boat body to the shore arrival location based on the input to the position input, and to stop at the shore arrival location when the pushing mode is turned off; and generate the instruction signal so as to move the boat body toward the shore arrival location and to push the boat body to the shore arrival location when the pushing mode is turned on (for example, the marine vessel 50 is preferably a relatively small-scale marine vessel such as a cruiser or a boat, Figure 1 and paragraph [0049]); and a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel has come close to the berthing target position, is satisfied (for example, if the square sum SSE of the errors is not greater than the threshold The (Step S9b), the docking suitability judging section 34 judges that the specified candidate docking position 81 is suitable for docking. In this case, the target position setting section 33 sets the target berthing position (Step S12)., see paragraph [0076], FIGS. 4A and 4B, para 0131). 


Claim 22 (new): A control method for a boat comprising:
(para , 0019, 0027), gps sensor indicates arrival location along with the information of the arrival location such as type of docking and surroundings for the boat to know whether if it’s safe to dock without bumping into another boat or a pier etc,; and
generating an instruction signal to control a propulsion device so as to move the boat body toward the shore arrival location based on the environment information, and to push the boat body to the shore arrival location (for example, an automatic marine vessel berthing maneuvering button is provided and, when the automatic marine vessel berthing maneuvering button is operated, the outboard motors 61, 62 are automatically controlled by the marine vessel running controlling apparatus 66 and the outboard ECUs 63, 64 to guide the marine vessel 50 to the target berthing position, 7-4. Propulsion Mechanism for Marine Vessel, (para 0131 and 0051).



Claim 23 (new): The control method for a boat according to claim 22, wherein the instruction signal is generated so as to produce a boat speed or a thrust in a direction from the boat body toward the shore arrival location (para 0051-0052), auto steering and maneuvering for docking control the angular, turning and the docking speed of the boat.


Claim 24 (new): The control method for a boat according to claim 22, the method further comprising:
displaying an environment map indicating the shape of the shore arrival location; and
(para 0015; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an autopilot mode of automatically controlling a course of a vessel so as to guide the vessel to a destination  (for example, Automatic Marine Vessel Maneuvering Operation for Moving Marine Vessel to the Target Berthing Position para 0130); wherein
the instruction signal is generated so as to move the boat body to the shore arrival location based on the input, and to produce a boat speed or a thrust (para 0051-0052)  in a direction from the boat body toward the shore arrival location.

Claim 25 (new): The control method for a boat according to claim 22, the method further comprising:
displaying an environment map indicating the shape of the shore arrival location; and
accepting an input of the shore arrival location on the environment map; and
resetting, as the shore arrival location, a position spaced away by a predetermined distance from the shore arrival location based on the input in a direction from the boat body toward the shore arrival location; wherein
the instruction signal is generated so as to move the boat body to the reset shore arrival location (for example, the marine vessel 50 is preferably a relatively small-scale marine vessel such as a cruiser or a boat, Figure 1 and paragraph [0049]); and a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel has come close to the berthing target position, is satisfied (for example, if the square sum SSE of the errors is not greater than the threshold The (Step S9b), the docking suitability judging section 34 judges that the specified candidate docking position 81 is suitable for docking. In this case, the target position setting section 33 sets the target berthing position (Step S12)., see paragraph [0076], FIGS. 4A and 4B). 


Claim 26 (new): The control method for a boat according to claim 22, the method further comprising:
displaying an environment map indicating the shape of the shore arrival location (FIG 3 S1); and
accepting an input of the shore arrival location on the environment map (FIG 3 S6); and
accepting an input to turn on or off a pushing mode that controls the propulsion device so as to push the boat body to the shore arrival location; wherein
the instruction signal is generated so as to move the boat body to the shore arrival location based on the input of the shore arrival location, and to stop at the shore arrival location when the pushing mode is turned off; and
the instruction signal is generated so as to move the boat body toward the shore arrival location and to push the boat body to the shore arrival location when the pushing mode is turned on (for example, the marine vessel 50 is preferably a relatively small-scale marine vessel such as a cruiser or a boat, Figure 1 and paragraph [0049]); and a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel has come close to the berthing target position, is satisfied (for example, if the square sum SSE of the errors is not greater than the threshold The (Step S9b), the docking suitability judging section 34 judges that the specified candidate docking position 81 is suitable for docking. In this case, the target position setting section 33 sets the target berthing position (Step S12)., see paragraph [0076], FIGS. 4A and 4B, para 0131). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619